Citation Nr: 9925255	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  99-02 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to service connection for hearing loss.


FINDINGS OF FACT

1.  No competent evidence indicates that current hearing loss 
was incurred in or is related to service.

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for bilateral hearing loss is 
plausible.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim of 
entitlement to service connection for bilateral hearing loss, 
and, therefore, there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1154(b), 5107(a) (West 
1991); 38 C.F.R. § 3.303(b), 3.307, 3.309  (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. § 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(1998).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110  (West 1991); 
38 C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that, for purposes of VA benefits, "hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the [above] frequencies ... 
are 26 decibels or greater."  38 C.F.R. § 3.385  (1998).
In determining whether the veteran is entitled to service 
connection for hearing loss, the Board must first determine 
whether his claim is well grounded.  The law provides that 
"a person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim for 
service connection is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81  (1990).  The claim 
does not need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim are:  (1) 
competent evidence of a current disability as provided by a 
medical diagnosis; (2) competent evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 506  
(1995) (citations omitted), aff'd 78 F.3d 604  (Fed. Cir. 
1996); see also 38 U.S.C.A. §  1110  (West 1991); 38 C.F.R. 
§ 3.303  (1998).  Generally, competent medical evidence is 
required to meet each of the above three elements.  The 
second element, however, may be shown by other evidence when 
the types of issues presented warrants it.  Grottveit, 5 Vet. 
App. at 92-93.  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element.  Id. at 93.

Organic diseases of the nervous system, including 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107  (West 1991); 38 C.F.R. 
§§ 3.307, 3.309  (1998); see Hensley v. Brown, 5 Vet. App. 
155  (1993).

II.  Evidence  

The veteran's May 1950 induction medical examination report 
indicates that his hearing was 15/15 for whispered voice at 
the time of his induction into service, suggestive of normal 
hearing.

Service medical records show no complaint of, treatment for, 
or diagnosis of hearing loss.

A March 1954 separation medical report indicates that the 
veteran's hearing was 15/15 for whispered voice at the time 
of separation from service.  No ear defects were noted.  In 
the associated report of medical history, the veteran denied 
having, or ever having had, any ear trouble.

Private medical outpatient records are dated from June 1995 
to June 1998.  They show no treatment for hearing loss, but 
note that the veteran wore a hearing aid in his left ear.

A June 1998 private physician's letter reflects that the 
veteran had been treated for hearing loss during the 1960s, 
but that records of that treatment were not available.  The 
letter also indicates that the veteran currently wore hearing 
aids and had significant hearing loss.

Lay statements by the veteran, including testimony during a 
January 1999 personal hearing before a local hearing officer 
at the RO, indicate that he was exposed to loud noise during 
service while operating 40mm., 5 inch, and 16 inch guns 
aboard the U.S.S. Missouri during the Korean conflict.  The 
veteran stated that he did not wear ear protection while 
firing these guns and noticed a ringing in his ears 
afterwards.  He stated that he did not seek treatment for 
hearing loss during service because he did not know that he 
had a problem at that time.  He indicated that he first 
sought treatment for hearing loss in 1968 and first obtained 
hearing aids in 1980.  The veteran asserted that he was not 
exposed to loud noises after service, nor was there a family 
history of hearing loss.  Overall, he believes that inservice 
noise exposure caused his current hearing loss.

III.  Analysis

In order to have a well-grounded claim, the claims file must 
contain some medical evidence of a current disability.  
Caluza, 7 Vet. App. at 506.  After review of the entire 
evidence of record, the Board finds that this initial 
requirement is met for purposes of a well-grounded claim.  It 
is noteworthy that the claims file does not contain any 
objective audiological data indicating that the veteran 
currently has hearing loss for VA compensation purposes.  See 
38 C.F.R. § 3.385  (1998).  Proof of current hearing loss is 
only shown by the veteran's own lay statements and by a 
letter from a treating physician.  However, both of these 
items suggest that the veteran has hearing loss and wears 
hearing aids.  This evidence is presumed credible for current 
purposes.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
Grottveit v. Brown, 5 Vet. App. 91  (1993).   

In light of the above, the determinative issue for purposes 
of a well-grounded claim is whether there is any competent 
evidence that any current hearing loss was incurred during 
active service or is otherwise related thereto.  This 
requires evidence of inservice hearing loss or a causal nexus 
between current hearing loss and service.  See Caluza, supra.  
It is noteworthy that the laws and regulations do not require 
in-service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The United States 
Court of Appeals for Veterans Claims (formerly United States 
Court of Veterans Appeals) has held that service connection 
may still be established if a veteran currently satisfies the 
criteria of 38 C.F.R. § 3.385 (1998), and the evidence links 
the current hearing loss to military service.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).

After review of the record, the Board finds no competent 
evidence linking current hearing loss to service.  To be 
competent, such evidence must be medical evidence because a 
determination that a current medical disorder was incurred in 
or is related to an inservice disease, injury, or event 
involves issues of medical fact, such as medical causation or 
medical diagnosis.  Grottveit, 5 Vet. App. at 92-93.  In this 
case, the medical evidence shows no hearing loss during 
service; the veteran's separation medical report indicated 
that his hearing was normal at the time of his discharge from 
service.  Furthermore, the claims file provides no medical 
evidence suggesting that the veteran had hearing loss until 
1995, approximately 40 years after separation from service.  
Even the veteran admits that he was first seen for hearing 
loss in 1968, approximately 14 years after service.

The Board notes that the veteran claims that he was exposed 
to loud noises from gunfire during service.  For purposes of 
a well-grounded claim, the Board presumes this to be true.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992); Grottveit v. 
Brown, 5 Vet. App. 91  (1993).  However, the Board cannot 
accept his opinion that inservice noise caused his current 
hearing loss because the veteran has not shown himself to be 
a medical professional competent to make such medical 
conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a veteran cannot meet the burden imposed by section 5107(a) 
as to a relationship between his disability and service 
because lay persons are not competent to offer medical 
opinions).

Overall, the claims file contains no competent evidence 
indicating that current hearing loss was incurred in or is 
related to service.  In light of the above, the Board finds 
no basis upon which to grant the veteran's claim for service 
connection for bilateral hearing loss.  While sympathetic to 
the fact that the veteran currently has hearing loss, the 
Board is bound by applicable law and must find that he has 
not met the initial burden of submitting a well-grounded 
claim.  Caluza, supra.

IV.  Conclusion

Because there is no competent evidence indicating inservice 
hearing loss (or within one year after service) or hearing 
loss related to service, the Board finds that the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is not plausible.  As a result, his claim is not 
well grounded and, thus, fails.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

